Name: 92/570/EEC: Commission Decision of 5 November 1992 amending Commission Decision 91/479/EEC concerning the animal health conditions and veterinary certification for the importation of frozen bovine semen from the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-12-16

 Avis juridique important|31992D057092/570/EEC: Commission Decision of 5 November 1992 amending Commission Decision 91/479/EEC concerning the animal health conditions and veterinary certification for the importation of frozen bovine semen from the United States of America Official Journal L 367 , 16/12/1992 P. 0035 - 0035COMMISSION DECISION of 5 November 1992 amending Commission Decision 91/479/EEC concerning the animal health conditions and veterinary certification for the importation of frozen bovine semen from the United States of America (92/570/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deepfrozen semen of domestic animals of the bovine species (1), as last amended by Council Directive 90/425/EEC (2), and in particular Article 10 and 11 thereof, Whereas Commission Decision 91/479/EEC (3) lays down the animal health conditions and veterinary certification for the importation of bovine semen from the United States of America; Whereas recent advances in the understanding of the epidemiology of bluetongue and technological advances in the testing for this disease have been made; Whereas Decision 91/479/EEC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The text of paragraph 5 of Annex II A to Commission Decision 91/479/EEC is replaced by the following text: '5. Semen which falls into the following category is classified as bluetongue-free for the purposes of export of that semen to the European Community: semen collected at any time from a bluetongue sero-negative bull when a sample of blood from the bull concerned, collected twenty-one days after the end of the semen collection period, has been submitted, with negative result, to an Elisa test for bluetongue virus antibodies and to an AGID and VNT test for antibodies to all serotypes of epizootic haemorrhagic disease virus known to occur in the United States of America according to the protocols set out in Annex 4.' Article 2 This Decision comes into force 15 days after notification to the Member States. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 258, 16. 9. 1991, p. 1.